COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-12-00158-CR


Christopher Tyrone Johnson                §    From the 16th District Court

                                          §    of Denton County (F-2006-1436-A)

v.                                        §    July 24, 2014

                                          §    Opinion by Justice Gardner

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial

consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By      /s/ Anne Gardner
                                          Justice Anne Gardner